Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-41 are pending and examined in the current application.
Claims 12, 13, 24-36 and 39-41 are withdrawn from consideration (see discussion below).
Claims 1-11, 14-23 and 39 are examined in the current application.

Election/Restrictions
Applicant's election with traverse of claims 1-11, 14-23, 39 in the reply filed on August 27th 2021 is acknowledged.  The traversal is on the grounds that the examiner failed to provide evidentiary support the claim groupings were distinct from one another. This is not found persuasive with regards to arguments 1-3, because the restriction requirement mailed on July 9th 2021 clearly delineated reasons and examples regarding the distinctiveness of the seven inventions. As to the lack of evidentiary support, as set forth in MPEP §§803, 806.05(f), 806.05(j), the Examiner must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement.
 Claims 12, 13, 24-36 and 39-41 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14-23, 39  are rejected under 35 U.S.C. 103 as being unpatentable over NPL Duffus et al., “A comparative study on the capacity of a range of food-grade particles to form stable O/W and W/O Pickering emulsions” (from Journal of Colloid and Interface Science 473 (2016) 9-21).

Regarding claims 1-11, 14-23 and 39: Duffus discloses oil-in-water emulsion compositions (i.e., pickering emulsions) comprising solid particles (i.e., flavonoids) and surfactants comprising alkyl groups (e.g., carbohydrates such as CMCC, EC, HPMC), where the particle size was below 25nm and the relative contents of the surfactants was below 0.05% (see Duffus abstract; pages 10-11 and 20), which overlaps the particle size and contents recited in the claims, thus prima facie case of obviousness exists (see MPEP §2144.05) Duffus contemplates using vegetable oils, which comprise at least one oxygen atom and an unsaturated bond (see Duffus abstract) and of using the pickering emulsions in food products (see Duffus discussion on pages 19-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ASSAF ZILBERING/Examiner, Art Unit 1792